            9:19-cv-02163-RMG       Date Filed 11/10/20     Entry Number 47       Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                      BEAUFORT DIVISION

 Ted D. Ellis and Teresa Ellis,                          C/A: 9:19-cv-2163-RMG
                      Plaintiffs,
              v.
                                                         ORDER AND OPINION
 Cody C. Kirkman, Individually, et al.,
                      Defendants.

             Before the Court is the Report & Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 44) recommending that: (1) Defendants’ motion to stay (Dkt. No. 33) be granted; (2)

that Plaintiffs’ Motion to Exclude Defendants’ Expert (Dkt. No. 27) be denied without prejudice

and with leave to refile after the stay; (3) that Plaintiffs’ Partial Motion for Summary Judgment

(Dkt. No. 29) be denied without prejudice and with leave to refile after the stay; (4) and that

Defendants’ Motion for Extension of Time to Respond to Plaintiffs’ Partial Motion for Summary

Judgement (Dkt. No. 40) be denied as moot. For the reasons set forth below, the Court adopts

the R & R as the order of the Court.

       I.          Background

             This action arises from a traffic stop conducted by Defendants Cody Kirkman and

Lindsey Gibson. Plaintiff alleges that during this traffic stop Defendants, inter alia, violated his

civil rights.

             On September 30, 2020, Defendants filed a motion to stay all activity in this case for a

period of 90 days due to “an on-going and parallel criminal investigation into the events which

form the basis of the causes of action put forth by Plaintiffs in their Complaint.” (Dkt. No. 34 at

1.).

             On October 16, 2020, the Magistrate Judge issued an R & R recommending that: (1)

Defendants’ motion to stay (Dkt. No. 33) be granted; (2) that Plaintiffs’ Motion to Exclude


                                                   -1-
      9:19-cv-02163-RMG            Date Filed 11/10/20     Entry Number 47       Page 2 of 3




Defendants’ Expert (Dkt. No. 27) be denied without prejudice and with leave to refile after the

stay; (3) that Plaintiffs’ Partial Motion for Summary Judgment (Dkt. No. 29) be denied without

prejudice and with leave to refile after the stay; (4) and that Defendants’ Motion for Extension of

Time to Respond to Plaintiffs’ Partial Motion for Summary Judgement (Dkt. No. 40) be denied

as moot.

    II.       Legal Standard

           The Magistrate Judge makes a recommendation to this Court that has no presumptive

weight, and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

Where there are specific objections to the R & R, the Court “makes a de novo determination of

those portions of the report or specified proposed findings or recommendations to which

objection is made.” Id. Where a plaintiff has not objected, the Court reviews the R & R to “only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72 advisory committee's note; see also Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection ... we do not believe that it requires

any explanation.”). No party filed objections to the R & R. The Court therefore reviews the R &

R for clear error.

    III.      Discussion

           The Magistrate Judge carefully addressed the issues, accurately stated all pertinent law,

and correctly concluded that Defendants’ motion for a stay be granted. The Magistrate Judge

correctly concluded that the civil and criminal proceedings involving Defendants Kirkman and

Gibson involved the identical issues. The Magistrate Judge then correctly applied Reeves v.



                                                  -2-
     9:19-cv-02163-RMG          Date Filed 11/10/20      Entry Number 47       Page 3 of 3




Town of Cottageville, No. 2:12-CV-02765-DCN, 2013 WL 1566635, at *2 (D.S.C. Apr. 12,

2013) and rightly concluded that a stay was necessary considering the factors articulated therein.

   IV.      Conclusion

         For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 44) as the order of the Court. The Court therefore: (1) GRANTS Defendants’ motion to stay

(Dkt. No. 33); (2) DENIES Plaintiffs’ Motion to Exclude Defendants’ Expert (Dkt. No. 27)

WITHOUT PREJDUICE and with leave to refile after the stay; (3) DENIES Plaintiffs’ Partial

Motion for Summary Judgment (Dkt. No. 29) WITHOUT PREJUDICE and with leave to refile

after the stay; (4) and DENIES Defendants’ Motion for Extension of Time to Respond to

Plaintiffs’ Partial Motion for Summary Judgement (Dkt. No. 40) as moot.

         AND IT IS SO ORDERED.

                                                 s/ Richard Mark Gergel
                                                 United States District Court Judge
November 10, 2020
Charleston, South Carolina




                                               -3-
